     Case 2:19-cv-02237-AWI-JLT Document 63 Filed 04/24/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CYNTHIA CLOSE,                                    Case No.: 1:19-cv-02237-AWI-JLT

12                   Plaintiff,                         ORDER CLOSING COUNTS II, IV, XI,
                                                        XII, XIII, AND XV OF THE COMPLAINT
13                   v.                                 (Doc. 62)

14    ETHICON, INC., et al.,

15                   Defendants.

16

17           The parties have stipulated to dismiss counts II, IV, XI, XII, XIII and XV of the

18    complaint with prejudice. (Doc. 62) The Federal Rules of Civil Procedure Rule 41 makes such

19    stipulations effective immediately with further order of the Court. Wilson v. City of San Jose,

20    111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close

21    this action as to these counts.

22
      IT IS SO ORDERED.
23

24       Dated:     April 24, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
